Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered August 1, 2007, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant was charged in an indictment with murder in the second degree in connection with the brutal stabbing death of his former girlfriend. He pleaded guilty to the crime and, under the terms of the plea agreement, was to be sentenced to 20 years to life in prison. Prior to sentencing, defendant moved to withdraw his plea because he was not satisfied with his attorney. County Court denied the motion and proceeded to sentence defendant in accordance with the plea agreement. Defendant now appeals.
Defendant’s sole contention is that the sentence imposed is harsh and excessive. Upon reviewing the record, we disagree. Although defendant does not have a lengthy criminal record, he was previously convicted of menacing in the second degree and criminal possession of a weapon in the fourth degree as the result of acts committed against the victim in this case. In view of this demonstrated propensity for violence, defendant’s failure to articulate remorse, the senseless and heinous nature of the crime and the fact that the sentence imposed was less than the possible maximum, we find neither an abuse of discretion nor extraordinary circumstances warranting modification of the sentence in the interest of justice (see People v Edwards, 43 AD3d 496, 497 [2007]; People v Centorani, 294 AD2d 613, 614 [2002]).
Mercure, J.E, Spain, Kane, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed.